DETAILED ACTION
The instant application having Application No. 16/065634 filed on 06/22/2018 is presented for examination by the examiner.

Claim 12 was cancelled. Claims 1-11 and 13-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matters
Claims 4, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the claim objections, set forth in this Office action are overcome. Claim 5 is object for the same reason above since it depends on claim 4.

Claim Objections
Claims 1, 13 and 15
Regarding claim 1 (line 13), the limitation “a number of second tone is one” should be replaced with “a number of the second tone is one” in order to properly refer back to “a second tone” in claim 1 (lines 10-11).

Regarding claim 13 (line 2), the limitation “the first unit” should be replaced with “the first resource unit” in order to properly refer back to “a first resource unit” in claim 1 (line 5).

Regarding claim 15 (line 17), the limitation “a number of second tone is one” should be replaced with “a number of the second tone is one” in order to properly refer back to “a second tone” in claim 15 (lines 14-15).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 9-11, 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MARTIN et al. (US Patent Publication # 2019/0261310 A1.)

As per claim 1, MARTIN discloses “A method for performing transmission by a narrowband internet-of-things (NB-IoT) user equipment (UE) in a wireless communication system, the method comprising: transmitting unlink (UL) data to a network via a data channel for the NB-IoT UE by using a first resource unit;” [(par. 0059), Therefore in some examples embodiments at least some of these P-RNTI values could be used as sub-group identifiers to perform further grouping of devices, for example for NB-IOT. (par. 0060), The nine spare P-RNTI values identified above can be mapped on to the three "types" of UEs. (fig. 3 and par. 0181), The PUSCH may carry UE uplink data or some uplink control data. (fig. 3), resource elements which carries PUSCH, PRACH, DM-RS, SRS.] “and transmitting an acknowledgement/non-acknowledgement (ACK/NACK) signal to the network via the data channel for the NB-IoT UE by using a second resource unit,” [(par. 0181), The physical Uplink Control Channel (PUCCH) may carry control information such as ACK/NACK to the eNB for downlink transmissions.] “wherein the first resource unit consists of a first number of resource elements (REs) within a first tone in frequency domain and a first time interval in time domain,” [(fig. 3), resource elements which carries PUSCH, PUSCH, PRACH, DM-RS, SRS.] “wherein the second resource unit consists of a second number of REs within a second tone in frequency domain and a second time interval in time domain,” [(fig. 3), resource elements which carries PUCCH for ACK/NACK.] “wherein the second number is smaller than the first number,” [(fig. 3) the number of resource elements carry PUCCH (ACK/NACK) is less than the number of resource elements carry other uplink data such as PUSCH, PRACH, DM-RS, SRS.] “and wherein a number of second tone is one” [(fig. 3), resource elements which carries PUCCH for ACK/NACK.]

As per claim 2, MARTIN discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the first resource unit carries a minimum transport block size (TBS) for transmission of the PUSCH” [(fig. 3 and par. 0181), The PUSCH may carry UE uplink data or some uplink control data.]

As per claim 3, MARTIN discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein a number of the first tone is one” [(fig. 3 and par. 0181), The PUSCH may carry UE uplink data or some uplink control data.]

As per claim 6, MARTIN discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein a number of the first tone is more than one” [(fig. 3), resource elements which carries PUSCH, PRACH, DM-RS, SRS.]

As per claim 7, MARTIN discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the first time interval in time domain is adapted to include the first number of REs according to the number of the first tone” [(fig. 3), the number of resource elements which carries PUSCH, PRACH, DM-RS, SRS.]

As per claim 9, MARTIN discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the first resource unit is defined per number of the first tone, and wherein a same RE is included in each of the first resource unit per number of the first tone” [(fig. 3), resource elements which carries PUSCH, PRACH, DM-RS, SRS.]

claim 10, MARTIN discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the second resource unit is allocated to ACK/NACK transmission of one UE” [(fig. 3), resource elements which carries PUCCH for ACK/NACK.]

As per claim 11, MARTIN discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the second resource unit corresponds to ACK/NACK transmission of one physical downlink shared channel (PDSCH)” [(par. 0028), The data region may contain a number of physical channels for the transmission of data or control, such as a physical downlink shared channel (PDSCH). (par. 0181), The physical Uplink Control Channel (PUCCH) may carry control information such as ACK/NACK to the eNB for downlink transmissions.]

As per claim 13, MARTIN discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the second resource unit is allocated at middle of the first unit” [(par. 0028), The data region may contain a number of physical channels for the transmission of data or control, such as a physical downlink shared channel (PDSCH). (par. 0181), The physical Uplink Control Channel (PUCCH) may carry control information such as ACK/NACK to the eNB for downlink transmissions.]

As per claim 14, MARTIN discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein an index of the second tone is indicated from a subset of tones usable for ACK/NACK transmission” [(fig. 3), resource elements which carries PUCCH for ACK/NACK.]

claim 15, as [see rejection of claim 1.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPLs:
Ericsson et al., “Pseudo CR 45.820-Narrowband LTE Uplink Physical Layer Design (revision of GP-150965)”, 08/10-14/2015. (From Applicant’s IDS)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463